                                            Case 3:21-mc-80201-JD Document 1 Filed 08/20/21 Page 1 of 1 FILED
                                                                                                                                   Aug 20 2021

                                                                                                                                SUSANY. SOONG
                                                                                                                           CLERK, U.S. DISTRICT COURT
                                                                                                                        NORTHERN DISTRICT OF CALIFORNIA
                                   1                                                                                             SAN FRANCISCO

                                   2                                    UNITED STATES DISTRICT COURT

                                   3                                 NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     IN THE MATTER OF                                       Case No. C21-80201 MISC JD

                                   6     Leroy Bishop Austin                                    ORDER TO SHOW CAUSE RE
                                                                                                SUSPENSION FROM MEMBERSHIP
                                   7     State Bar Number 175497                                IN GOOD STANDING OF THE BAR
                                                                                                OF THE COURT
                                   8

                                   9   TO: Leroy Bishop Austin

                                  10           The State Bar of California has notified the United States District Court for the Northern District of

                                  11   California that, effective June 2, 2021, you have become ineligible to practice law in the State of California

                                  12   following disciplinary action. Under this Court’s Civil Local Rule 11-7, this status change may render you
Northern District of California
 United States District Court




                                  13   ineligible for continued active membership in the bar of the Northern District of California.

                                  14        Effective the date of this order, your membership in the bar of this Court is suspended on an interim

                                  15   basis pursuant to Civil Local Rule 11-7(b)(1). On or before September 30, 2021, you may file a response

                                  16   to this Order meeting the requirements of Civil Local Rule 11-7(b)(2), which may be viewed on the Court’s

                                  17   website at cand.uscourts.gov. If you fail to file a timely and adequate response to this Order, you will be

                                  18   suspended from membership without further notice.

                                  19        If you are disbarred, suspended or placed on disciplinary probation by this Court and are later restored

                                  20   to active membership in the State Bar of California, you may apply for reinstatement pursuant to Civil

                                  21   Local Rule 11-7(b)(3). The Clerk shall close this file on or after September 30, 2021 absent further order of

                                  22   this Court.

                                  23           IT IS SO ORDERED.

                                  24   Dated: August 20, 2021

                                  25                                                        ______________________________________
                                                                                            JAMES DONATO
                                  26                                                        United States District Judge
                                  27

                                  28
                                       Attorney-discipline_OSC_CSA
                                       rev. 11-18
